Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claims 7-12, the Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-7, dated 12/21/2020 were persuasive and overcome the claim objections raised in the Ex Parte Quayle Office Action dated 10/20/2020. 
Independent Claim 1 recites limitations that include a position detecting device that detects a position of a slider that moves along a predetermined moving direction, the position detecting device comprising:
a scale that is attached to the slider and includes a first track and a second track adjacent to each other along a direction perpendicular to the moving direction, the first track being composed of scale marks lined along the moving direction at a first interval, the second track being composed of scale marks lined along the moving direction at a second interval;
a processor configured to detect the first track to generates first positional data corresponding to the first interval and detect the second track to generate second positional data corresponding to the second interval; and
an information processor configured to
recognize the first positional data as positional information of the slider,
generate identification information unique to the slider, and
output the identification information, the identification information corresponding to a difference between the first positional data and the second positional data.  These limitations, alone and in combination with the other limitations in the independent and dependent claims, were neither found, nor taught or fairly suggested, in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        January 30, 2021